PER CURIAM.
At the request and suggestion of the Traffic Court Review Committee, Rule 6.-13, Florida Traffic Court Rule, is amended by adding thereto the following provisions:
RULE 6.13. PRACTICE AS IN CRIMINAL CASES
Rule 3.191, Rules of Criminal Procedure, shall be applicable to traffic offenses. A person .shall be considered '‘taken into custody” when he is arrested or when a traffic citation or notice to appear is served upon him.
This Rule shall be effective andw govern the trial dates of all persons taken *678into custody after 12:01 a. m., Daylight Savings Time, on February IS, 1974.
The trial of all persons taken into custody prior to the effective date of this Rule shall commence on or before May IS, 1974, unless a written demand for speedy trial is made. Upon such demand trial shall commence within sixty days from service of such demand upon the prosecuting attorney.
In all other respects the Florida Traffic Court Rules are ratified and confirmed.
It is so ordered.
CARLTON, C. J., and ROBERTS, ERVIN, ADKINS, BOYD, McCAIN and DEKLE, TJ., concur.